Per Curiam:
- If -it be true, as urged by the appellant, that the defendant had no authority, under its constitution, to make the certificate issued upon the life of Joseph P. Markey payable to the brother, Edward J. Markey; it does not follow that the plaintiff can, by reason of ' that fact; recover the amount stated in the certificate. - If the defendant’s act in issuing the certificate was ultra vires the plaintiff cannot take advantage of it, inasmuch as she has no certificate at all, and comes into court without the basis of any claim whatever. (Luhrs v. Supreme Lodge Knights & Ladies of Honor, 27 N. Y. St. Repr. 88.) But the precise question here presented- was determined adversely to the plaintiff’s contention in Maguire v. Maguire (59 App. Div. 143), and, therefore, upon that authority, this judgment must be affirmed.
Judgment affirmed, with costs.
Present—Van Brunt, P. J., Ingraham, McLaughlin, Hatch and Laüghlin, JJ.
Judgment-affirmed, with costs.